Having considered the Libel of the sa Foster Cunliff Esq1' and others Owners of the Ship Angola and Cargo Against Peter Bourse Esqr and others, Agents or Factors for James Allen, Commander of a Privat Sloop of War call’d the Revenge, and James Wimble, Commander of an other Sloop of War call’d the Revenge their several Owners, Officers, and Mariners. As also the Return of the Appraisers appointed by Order of this Court, to Appraise sa Ship Angola and Cargo: And as it appears by sa Return, that Capt John Freebody, one of the Agents for the Owners, Officers, and Mariners, of sa Privat Sloops of War; Would not shew sa Appraisers, that part of the Cargo of the sa Ship Angola, that came into his hands as Agent afores4 (but declared that they should not see the same)
By which means, the True value of s4 Cargo remains unknown. And as the Decree of the Commissioners, for Hearing, and Determining Appeals in Prize Cases, can’t be carry’d into execution, untill the Value of s4 Cargo is ascertained
I do therefore, Order the sa John Freebody to Assign Reasons if any he has; forthwith, why he should not Render an accunt under oath, of that Part of sa Cargo, which he receiv’d as afores4 to the Register of this Court.
Chambers Russell J: Admity
[Admiralty Papers, VII, 56]
Foster Cunliff Esqb and others Owners of the Ship Angola and Cargo vs Peter Bourse Esqb and others Agents for James Allen Commander of the Privateer Revenge and James Wimble Commander of anothb Privateer called the Revenge their Several Owners officers
and Mariners
Libel
Having fully Considered the Libel of the said Foster Cunliff Esqr and others against Peter Bourse Esqr and others Agents as aforesaid; and as Captain John Freebody one of the Agents aforesaid has not assigned Sufficient Reasons why he should not Account agreable to an Interlocutory Decree of this Court on said Libel and Do therefore Order and Decree said John Free-body to render an Account forthwith under oath of that part of the Cargo *494which he receiv’d as aforesaid to the Register of this Court and also Decree the said John Freebody to pay the Costs of this Court
Newport May the 30th 1750 Chambers Russell J Admi4y
Colony of Rhode Island etc Court of Vice Admiralty Costs on Ship Angola vs John Freebody, Viz4
Filing and allowing the Information £ 1.10 -
Citation and service 1.16 -
Drawing the Libel etc. 3-10 -
Swaring 6. Evidences 3 - -
10. Adjournments 32 — —
Bale Bond -10 -
Interlocutory Decree 3.10 —
Citation 1.10 —
Warrant of Appraisment and summoning D° 2.10 -
Swaring Appraisers 1.10 -
Citation and service 1.16 -
Interlocutory Decree 3-10 -
Definitive Ditto 6 - —
Filing papers and Taxing Cost - 16 -
Copy of the proceedings sent Judge Russell . pr order q4 54 Sheets 51 of which were
in Foreign Language 20 — —
£84. o. o
[Admiralty Papers, VII, 57]